Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election Restrictions 
1. Applicant’s election of Group I and species (antibody of claim 43; (g)) in the reply filed on 3/1/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 43, 105-123 are under consideration.

Information Disclosure Statement
2. The information disclosure statements (IDS) were submitted on 7/8/2020; 3/1/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
	
Specification
3. The disclosure is objected to because of the following informalities: 
A. The specification discloses sequences but not the SEQ ID NOs: on pages 172, 181.
37 CFR 1.821.(d) requires the use of the assigned sequence identifier in all instances where the description or claims of a patent application discuss sequences regardless of whether a given sequence is also embedded in the text of the description or claims of an application. This 
B.  The use of trademarked terms has been noted in this application on pages 191, 202. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Appropriate correction is required.

Claim Objections
4. Claim 123 is objected to because of the following informalities: Claim 123 appears to recite a misspelling of “zanamavir”, which should be spelled “zanamivir” (See National Institutes of Health Pubchem, “Zanamivir,” found at https://pubchem.ncbi.nlm.nih.gov/compound/Zanamivir (2021))(See PTO-892: Notice of References Cited).  
Appropriate correction is required.

Claim Rejections - 35 USC § 112 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5. Claims 109, 110 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
See claims 109, 110 as submitted 11/6/2019.
As to claim 109, the claim is thus drawn, inherently or explicitly, to any antibody that binds to influenza B virus NA, wherein the antibody comprises a variable heavy chain region as claimed. As to claim 110, the claim is thus drawn, inherently or explicitly, to any antibody that binds to influenza B virus NA, wherein the antibody comprises a variable light chain region as claimed. Thus, the claims are drawn to compositions comprising a genus of any antibodies that bind to influenza B virus NA comprising the variable heavy chain region as recited in claim 109, and any variable light chain region, or a genus of any antibodies that bind to influenza B virus NA comprising the variable heavy light chain region as recited in claim 110, and any variable heavy chain region. 
The following quotation from section 2163 of the Manual of Patent Examination
Procedure is a brief discussion of what is required in a specification to satisfy the 35 U.S.C. 112 written description requirement for a generic claim covering several distinct inventions:
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice..., reduction to drawings..., or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus... See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. 'A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. 
Thus, when a claim covers a genus of inventions, the specification must provide written description support for the entire scope of the genus. Support for a genus is generally found where the applicant has provided a number of examples sufficient so that one in the art would recognize from the specification the scope of what is being claimed. 
In the present case, the specification teaches: antibodies that bind to NA of influenza B virus strains [0009]; including 4F11 and IF2 [0075]; IF2 [0081]; IF4 [0083]; 3G1 [0085]; 4B2 [0087]; wherein IF2 and 4F11 were class switched to explore the effect of constant region on antibody’s in vivo protection potential [0659].
However, by reciting just the claimed variable heavy chain region in claim 109, or just the claimed variable light chain region in claim 110, the claims read on any antibody or antigen-binding fragment with any light chain and variable heavy chain region as recited in claim 109, or any antibody or antigen-binding fragment with any heavy chain and variable light chain region as recited in claim 110, that still bind to influenza B virus NA as claimed.
It is known in the art that even the most minor differences can have significant effects on antigen-antibody binding ability. The art relating to antibodies recognizes that the formation of an intact antigen-binding site generally requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs which provide the majority of the contact residues for the binding of the antibody to its target epitope. The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity that is characteristic of the parent immunoglobulin. It is expected that all of the heavy and light chain CDRs in their proper order and in the context of framework sequences which maintain their required conformation, are required in order to produce a protein having antigen-binding function and that properassociation of heavy and light chain variable regions is required in order to form functional antigen binding sites. Even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function as evidenced by Rudikoff et al. ("Single amino acid substitution altering antigen-binding specificity," Proc Natl Acad Sci USA 79:1979-1983 (1982))(See 892-Notice of References Cited). Rudikoff et al. teaches that the alteration of a single amino acid in the CDR of a phosphocholine-binding myeloma protein resulted in the loss of antigen-binding function (p. 1979). 
Further, Goel et al. (“Plasticity within the Antigen-Combining Site May Manifest as Molecular Mimicry in the Humoral Immune Response,” J. Immunol. 173: 7358-7367 (2004))(See PTO-892: Notice of References Cited) teaches antibodies that bind to the same 12-mer but have very different CDRs; Lloyd et al. (“Modelling the human immune response: performance of a 1011 human antibody repertoire against a broad panel of therapeutically relevant antigens,” Protein Engineering, Design & Selection, Vol. 22, No. 3: 159-168 (2009))(See PTO-892: Notice of References Cited) teaches: on average, about 120 different antibodies in a library can bind to a given antigen; Edwards et al. (“The Remarkable Flexibility of The Human Antibody Repertoire; Isolation of Over One Thousand Different Antibodies to a Single Protein, BLys,” J. Mol. Biol. 334: 103-118 (2003))(See PTO-892: Notice of References Cited) teaches: a library contained over 1000 antibodies that bound to a single 51kDA protein, including unique VH and 705 VL sequences; there were 568 different CDR3 regions.
Given the highly diverse nature of antibodies, particularly in the CDRs, one of ordinary skill in the art generally cannot envision the structure of an antibody by knowing its binding characteristics (for example as instantly claimed, with any light chain region and variable heavy chain region as recited in claim 109, or with any heavy chain region and variable light chain region as recited in claim 110).
Therefore, in light of the knowledge in the art, the broad scope of the claim (using “any” such antibody or antigen binding fragment thereof), and the teachings in the specification, there is still a high level of uncertainty as to which antibodies fall within the scope of the indicated genus and bind to influenza B virus NA as recited in claims 109, 110.
In view of breadth of the claims, it is asserted that one of ordinary skill in the art cannot immediately envision what other antibodies within the scope of the claims can bind to influenza B virus NA with merely the variable heavy chain region as recited in claim 109 or with merely the variable light chain region as recited in claim 110.
In view of the fact that the examples provided do not demonstrate possession of the genus encompassing antibodies that bind to influenza B virus NA with merely the variable heavy chain region as recited in claim 109 or with merely the variable light chain region as recited in claim 110, and that the application has identified no structure correlating with antibodies ability to bind, there is insufficient written description support for the indicated genus of antibodies, and therefore for the methods of using them. 
For the reasons above, and in view of the uncertainty as to which antibodies would bind to influenza B virus NA with merely the variable heavy chain region as recited in claim 109 or with merely the variable light chain region as recited in claim 110, the application has not provided sufficient written description support for the use of the genus of antibodies identified in claims 109, 110. The application therefore fails to provide adequate support for methods of using this genus of antibodies.

Conclusion
	6. As to 35 U.S.C. 101, the instant specification teaches: antibodies [0107]; monoclonal antibody [0108]; including those produced by hybridoma [0108]; phage libraries [0108]; in another embodiment, provided herein are antibodies (e.g., monoclonal antibodies, such as chimeric or humanized antibodies, and antigen-binding fragments) [0125]; including modified antibodies [0252]; antibodies isolated from phage libraries [0329]; use of scFv clones [0330]; Dyax technologies [0332]. 
	Further, Section 5.3 teaches antibody production, which reads on non-naturally occurring antibodies: In one aspect, provided herein are methods for making an antibody described herein, which binds to an influenza B virus NA. In a specific embodiment, an antibody described herein (e.g., an antigen-binding fragment), which binds to an influenza B virus NA, may be prepared, expressed, created or isolated by any means that involves creation, e.g., via synthesis or genetic engineering of sequences. In a specific embodiment, such an antibody comprises sequences that are encoded by DNA sequences that do not naturally exist within the antibody germline repertoire of an animal or mammal (e.g., a human)[0335].
	In view of such support in the specification, the antibody as instantly claimed is not considered to read upon naturally occurring product.
	7. Antibody comprising SEQ ID NOs: 67-72 as recited in claim 43 is free of the prior art of record.
	8. Claims 43, 105-108, 111-122 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M FRANCO G SALVOZA whose telephone number is (571)272-4468.  The examiner can normally be reached on M-F 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M FRANCO G SALVOZA/Primary Examiner, Art Unit 1648